DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/23/20 & 5/4/22 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Objections
Claim(s) 1-4 and 6-7 is/are objected to because of the following informalities:  
Claim 1: line 4 insert a space between “the” and “cosmetic”. 
Claim 2: replace “the additional element” with ---the at least one additional element---. 
Claim 3: replace “the additional element” with ---the at least one additional element---.
Claim 4: replace “the additional element” with ---the at least one additional element---.
Claim 6: replace “the additional elements” with ---the at least one additional element---.
Claim 7: line 2 insert a space between “wherein” and “the”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: the preamble of this claim recites “a one-piece wiper device for an applicator assembly…the applicator assembly comprising…the wiper device”; it is unclear if applicant is attempting to claim a wiper or an entire applicator. For examination purposes, the claim will be treated as reciting “An applicator assembly comprising:….a wiper device”. This claim also uses the term “lip” and “second flange” to refer to the same structure which is improper and confusing because applicant does not disclose two of these features. This claim also recites “an annular external protrusion”, but this also appears to be the same structure as the “lip” or “second flange” creating further clarity issues. Clarification or correction is requested.  
Claim 2: recites “the additional element comprises a first set of tabs”; however, based on applicant’s disclosure these tabs appear to form the “annular external protrusion/lip/second flange” and are not a separate/additional structure as appears to be claimed. Clarification or correction is requested.  
Claim 3: recites the additional element comprises an undulating flexible annular strip”; however, based on applicant’s disclosure this undulating strip appears to form the “annular external protrusion/lip/second flange” and is not a separate/additional structure as appears to be claimed. Clarification or correction is requested.
Claim 5: recites “further comprising a ring”; however, based on applicant’s disclosure this ring appears to form the “annular external protrusion/lip/second flange” and is not a separate/additional structure as appears to be claimed. Clarification or correction is requested.    
Claim 7: recites “the first and/or the second set of tabs” without antecedent basis. 
Claim 8: recites “the tabs” without antecedent basis. 
Claim 9: recites “vulcanizable rubber” and it is unclear what this is supposed to mean because it does not clearly recite “vulcanized rubber” and instead appears to claim rubber that is capable of being vulcanized making it unclear what materials this should include and exclude. Clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-9, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pires (US 20140290681).
Claim 1: Pires discloses an applicator assembly (40) comprising: an applicator with a gripping rod (26+28) and a brush (30) [0057] for applying cosmetic [0057]; a container (20) with a neck (24) in which the applicator slides along a longitudinal axis (vertical direction of Fig 1) when removed from the container and a wiper device (10) with a substantially cylindrical shape (see Fig 2) that is fitted in the neck (see Fig 1) with a first flange (14) that attaches to the edge of the neck (see Fig 1) and a second flange (base of elements 13) for attachment on an inner shoulder of the neck (see Figs 1-2) and this second flange forms a lip that protrudes inside the container (see Fig 1). The second flange forms a discontinuous annular protrusion that externally bears a series of additional tab elements or protrusions (see annotations) projecting up from the second flange and configured to contact an internal surface of the inner shoulder of the neck (see Figs 1-2 & annotations). 

    PNG
    media_image1.png
    285
    393
    media_image1.png
    Greyscale

Claim 2: each tab projects upwardly at an acute angle to the longitudinal axis (see annotations). 
Claim 3: the tabs together form an undulating flexible annular strip because they each slope upward from the second flange and are discontinuous, thereby undulate (see annotations). 
Claim 6: the tabs form protrusions projecting up from the surface of the second flange or annular protrusion (see annotations). 
Claim 7: there are between 2-64 tabs (see annotations). 
Claim 8: the tabs are distributed regularly around the longitudinal axis (see Fig 2 & annotations). 
Claim 9: the wiper can be made of thermoplastic elastomers or rubber [0058]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pires (US 20140290681) in view of Lee (US 20140234007).
Claims 4-5: Pires discloses the invention essentially as claimed except for an additional second set of tabs and a ring joining a set of tabs. 
Lee, however, teaches providing wipers (160) for cosmetic containers with a series of second tabs (pieces between openings 162) and holes (162) between these tabs at a bottom end of the wiper for assisting in removing excess cosmetic [0031] when an applicator is removed from the container of cosmetic (110, see Figs 1-4) and these second tabs include a ring provided at their bottom free ends (see Figs 1-4). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the cosmetic wiper of Pires by providing it with a downward extension having a second series of tabs with gaps between the tabs as taught by Lee in order to help remove cosmetic from the applicator when the applicator is removed from the container. The proposed modification is to provide the wiper device of Pires with an extension on its bottom end carrying a series of second tabs having their free ends joined with a ring and the second tabs separated by the corresponding holes as taught by Lee, which would result in a ring provided at the free end of the second tabs (which could be referred to as the “first tabs” with the tabs of Pires being the “second tabs”) and would result in the second set of tabs being longitudinally offset from the first tabs as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772